NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                              DEC 17 2014

                                                                          MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                       No. 13-50220               U.S. COURT OF APPEALS



              Plaintiff - Appellee,             D.C. No. 2:10-cr-00864-TJH-1

  v.
                                                MEMORANDUM*
ALAN GREGORY FLESHER,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                  Terry J. Hatter, Senior District Judge, Presiding

                    Argued and Submitted December 11, 2014
                             Pasadena, California

Before: GILMAN,** GRABER, and CALLAHAN, Circuit Judges.

       Defendant Alan Gregory Flesher appeals his conviction and sentence for

mail fraud, in violation of 18 U.S.C. §§ 1341 and 2(b). We affirm.

       1. The district court did not plainly err when it accepted Defendant’s guilty

plea. United States v. Minore, 292 F.3d 1109, 1117 (9th Cir. 2002). Even

        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The Honorable Ronald Lee Gilman, Senior Circuit Judge for the United
States Court of Appeals for the Sixth Circuit, sitting by designation.
assuming that the court developed an insufficient factual basis for accepting

Defendant’s plea under Federal Rule of Criminal Procedure 11, the error was

harmless because the record does not disclose "a reasonable probability that, but

for the error, he would not have entered the plea." United States v. Dominguez

Benitez, 542 U.S. 74, 83 (2004). To the contrary, the record shows that Defendant

indicated consistently that he intended to plead guilty. Moreover, before his

sentencing hearing, Defendant met with a probation officer and had the

opportunity to review the detailed factual allegations in the Presentence Report. At

sentencing, Defendant neither objected to the assertions in the Report nor

attempted to withdraw his guilty plea.

      2. Defendant’s low-end, within-Guidelines sentence was substantively

reasonable. United States v. Cope, 527 F.3d 944, 952 (9th Cir. 2008). The district

court had discretion to treat Defendant differently from his co-defendants because

(1) Defendant was the leader of the fraud scheme, and (2) the court articulated

specific reasons for varying downward when it sentenced the co-defendants.

      AFFIRMED.




                                         2